DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 4 is objected to because of the following informalities:  The beginning of claim 4 should read “The energizing safety shoe …”.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4 and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by DE 297 07 398 U1 (hereinafter “the ’398 reference”).
Regarding claim 1, the ’398 reference teaches an energizing safety shoe (Fig. 1, shoe 1), comprising an upper (Fig. 1, upper 2) provided, at a shoe toe, with a safety toe cap (see Fig. 1, toe cap at the shoe toe) and a layered sole associated with said upper (Fig. 1, substructure 4; paras. [0027]-[0028]), 

Regarding claim 2, the ’398 reference teaches the elements of claim 1 as detailed above. The ’398 reference further teaches that in a front zone of said shoe, said layered sole is formed exclusively by overlapping of said lower layer, said intermediate layer, and said upper layer (see Fig. 1, in the front zone of the shoe, the sole is formed by overlapping of lower layer 8, intermediate layer 10, and upper layer 14).

Regarding claim 3, the ’398 reference teaches the elements of claim 1 as detailed above. The ’398 reference further teaches that a maximum thickness of said elastic insert is less than 21 mm (see para. [0042]; height H of insert 16 is about 10 to 20 mm, Fig. 4).

Regarding claim 4, the ’398 reference teaches the elements of claim 1 as detailed above. The ’398 reference further teaches that at a front zone of said shoe, said layered sole exhibits a thickness substantially thinner than a thickness of said layered sole at said rear zone (see Fig. 1, showing thickness of the sole is greater at the rear of the shoe than at the front; see also para. [0042], height of insert 16 is included in the thickness of the rear of sole but not the front).

Regarding claim 8, the ’398 reference teaches the elements of claim 1 as detailed above. The ’398 reference further teaches that said upper layer comprises an anti-puncture sheet which extends so as to thoroughly cover a foot sole of a user (Fig. 1, steel midsole 12; para. [0027]). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over DE 297 07 398 U1 (hereinafter “the ’398 reference”).
The ’398 reference teaches the elements of claim 1 as detailed above. The ’398 reference teaches that the elastic insert only extends over a part of the overall surface of the sole (see Fig. 1). However, it does not expressly teach that the elastic insert extends over a surface comprised between 30% and 50% of the overall surface of said layered sole.
It would have been obvious to a person having ordinary skill in the art before the filing date of the claimed invention to have the elastic insert of the ’398 Reference extend over between 30% and 50% of the overall surface of the sole. It has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ 232 (1984). Here, the sole of the ’398 reference would not operate differently with the claimed range, as the ’398 reference teaches that the elastic insert extends over the heel region, which may fall within the 30% to 50% range depending on the anatomy of the wearer and the size of the shoe. Further, applicant places no criticality on the range claimed, indicating simply that the area of the elastic insert is “preferably” within the claimed range (see p. 4 of specification). 

Claims 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over DE 297 07 398 U1 (hereinafter “the ’398 reference”) in view of U.S. Patent App. Pub. No. 2016/0345668 to Dyer (hereinafter Dyer).
Regarding claim 5, the ’398 reference teaches the elements of claim 1 as detailed above. The ’398 reference teaches that the thickness of the sole is greater at the front than at the back, but it does not expressly teach that a thickness of said layered sole at a front zone of said shoe is equal, at most, to 65% of a thickness of said layered sole at said rear zone of said shoe.
Dyer teaches a sole for a shoe having a cushioning element in the heel area of the shoe (abstract). Dyer teaches that the heel area, the midfoot area, and the forefoot area of the sole can have different thicknesses (paras. [0047]-[0050]). In one embodiment, Dyer teaches that the ratio of the thickness in the heel region to the thickness of the forefront region is 1.7 to 1.0, or about 60%, which is less than 60%.
It would have been obvious to a person having ordinary skill in the art before the filing date of the claimed invention to have the thickness of the layered sole of the ’398 reference at the front of the shoe be equal, at most, to 65% of the thickness of the sole at the rear of the shoe, as taught by Dyer. This would ensure that there is sufficient room in the heel region to encompass the elastic insert.

Regarding claim 6, the ’398 reference teaches the elements of claim 1 as detailed above. The ’398 reference does not expressly teach that a maximum thickness of said layered sole is less than 55 mm.
Dyer teaches that, in one embodiment, a maximum thickness of the sole is about 42 mm (para. [0049]), which is less than 55 mm. 
It would have been obvious to a person having ordinary skill in the art before the filing date of the claimed invention to have the thickness of the layered sole of the ’398 reference be less than 55 mm. The thickness of the sole would vary depending on the intended use of the shoe (see, e.g., Dyer para. [0050]), but this thickness would allow the shoes to provide adequate cushioning without adding too much weight to the bottom of the shoe.

Regarding claim 7, the ’398 reference teaches the elements of claim 1 as detailed above. The ’398 reference does not expressly teach that a maximum thickness of said layered sole at a front area of said shoe is less than 35 mm.
Dyer teaches that, in one embodiment, a maximum thickness of the sole in the front area of the shoe is less than 32 mm, which is less than 35 mm (para. [0049]).
It would have been obvious to a person having ordinary skill in the art before the filing date of the claimed invention to have the maximum thickness of the layered sole of the ’398 reference be less than 35 mm. The thickness of the sole would vary depending on the intended use of the shoe (see, e.g., Dyer para. [0050]), but this thickness would allow the shoes to provide adequate cushioning without adding too much weight to the bottom of the shoe.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over DE 297 07 398 U1 (hereinafter “the ’398 reference”) in view of U.S. Patent App. Pub. No. 2016/0183631 to Scofield (hereinafter “Scofield”).
The ’398 reference teaches the elements of claim 1 as detailed above. The ’398 reference does not specifically teach that said upper layer is defined by a same material from which said intermediate layer is made, said elastic insert being completely embedded in said material from which said intermediate layer and said upper layer are made.
Scofield teaches footwear having a midsole that includes a resilient core, which provides cushioning for the wearer’s foot (abstract, para. [0002], Figs. 1-3). The resilient core is surrounded by an upper housing and a lower housing (Fig. 3, upper housing 18 and lower housing 20; para. [0021]). Scofield teaches that the upper housing and the lower housing may be made from the same material (para. [0021]; if upper housing 18 and lower housing 20 are made from the same material, the resilient core is therefore completely embedded in that material). 
It would have been obvious to a person having ordinary skill in the art before the filing date of the claimed invention to modify the shoe sole of the ’398 reference to have the upper layer and the intermediate layer made from the same material, as taught by Scofield. Using the same material for both the upper layer and the intermediate layer would streamline the production of the shoe, as fewer materials would need to be used than if the upper layer and intermediate layer were different materials.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over DE 297 07 398 U1 (hereinafter “the ’398 reference”) in view of U.S. Patent App. Pub. No. 2014/0150298 to Crowley (hereinafter “Crowley”).
Regarding claim 11, the ’398 reference teaches the elements of claim 1 as detailed above. The ’398 reference does not teach that said elastic insert is made as a whole of foamed thermoplastic polyurethane.
Crowley teaches a sole for footwear that has an outsole, a midsole, a void in the heel portion of the sole, and an insert located in the void (abstract). The insert reduces shock that is transferred to the foot of the wearer. Crowley teaches that the shock absorption insert can be made from polyurethane foam or TPE foam (para. [0070]).
It would have been obvious to a person having ordinary skill in the art before the filing date of the claimed invention to modify the elastic insert of the ’398 reference to be made from thermoplastic polyurethane foam. This material has shock absorption and cushioning properties that would be advantageous for an elastic insert, as it would increase the comfort for the wearer (see Crowley para. [0074]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH M KESSLER whose telephone number is (571)272-3153.  The examiner can normally be reached on Monday-Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alissa Tompkins can be reached on (571)272-3425.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SARAH MAE KESSLER/Examiner, Art Unit 3732                                                                                                                                                                                                        
/ALISSA J TOMPKINS/Supervisory Patent Examiner, Art Unit 3732